 



Exhibit 10.60
January 17, 2006
Pacific Growth Equities, LLC
One Bush Street, Suite 1700
San Francisco, CA 94104
Attn: George J. Milstein
Re: Advisory Fee Arrangement
Ladies and Gentlemen:
     This letter agreement confirms the advisory fee arrangement between
Cytokinetics, Incorporated, a Delaware corporation (“Cytokinetics”) and Pacific
Growth Equities, LLC (“PacGrow”), pursuant to which Cytokinetics will pay
PacGrow a $1,000,000 advisory fee out of the gross offering proceeds received by
Cytokinetics for an investment in Cytokinetics’ common stock in a registered
direct transaction that is expected to close the week of January 15, 2006 (the
“Offering”).
     Cytokinetics will pay this fee upon the closing of the Offering. No fee
will be due if the Offering does not close by January 27, 2006. For the
avoidance of doubt, no fee will be due under this agreement for any other
offering by the Company, whether to the investors that are proposed to invest in
the Offering or other investors.
     PGE shall be under no obligation hereunder to make an independent appraisal
of assets or investigation or inquiry as to any information regarding, or any
representations of, the Company and shall have no liability hereunder in regard
thereto. Cytokinetics agrees to indemnify and hold PacGrow, its directors,
officers, employees and agents harmless from and against all losses, claims,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees)
incurred in defending, settling or compromising any third party claims relating
to PacGrow’s services in connection with the Offering, other than those arising
from PacGrow’s negligence or willful misconduct. The foregoing indemnification
obligation is subject to: (i) PacGrow providing Cytokinetics with prompt written
notice of any claim for which PacGrow wishes to seek indemnification hereunder;
(ii) Cytokinetics having sole control of the defense and all negotiations for
settlement or compromise of such claim; and (iii) PacGrow fully cooperating in
the defense of such claim. PacGrow may elect to participate in any such action
with counsel of its own choice and at its own expense.

 



--------------------------------------------------------------------------------



 



     This letter agreement will be governed by California law, without regard to
conflict-of-law principles. This letter agreement represents the complete and
final agreement between Cytokinetics and PacGrow with respect to the foregoing
matters and supercedes all prior and contemporaneous agreements between
Cytokinetics and PacGrow with respect to the Offering.

     
 
  Sincerely,
 
  /s/ Sharon Surrey-Barbari 
 
   
 
  Sharon Surrey-Barbari
 
  SVP, Finance and Chief Financial Officer

          Agreed and Accepted     Pacific Growth Equities, LLC    
 
       
By:
  /s/ George J. Milstein    
 
       
Name:
  George J. Milstein    
Title:
  Head of Investment Banking    
 
       
Date:
  1/17/06    
 
       

 -2- 

 